DETAILED ACTION
Response to Arguments
The amendment filed 27 May 2022 has been entered in full. Accordingly, claims 1, 2, 4-12, 15-17, and 20 are pending in the application.
Regarding the rejections under 35 U.S.C. 102(a)(1) and 103, Applicant has, in response, incorporated the allowable subject matter of claim 3 into independent claim 1, claims 13-14 into independent claim 9, and claims 18-19 into independent claim 16. Accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1, 2, 4-12, 15-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for indicating allowable subject matter on page 8 of the previous Office action serve as the reasons for allowance here.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661